NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARI-LYNNE EARLS,                               No. 18-15414

                Plaintiff-Appellant,            D.C. No. 3:17-cv-07122-VC

 v.
                                                MEMORANDUM*
TANI CANTIL-SAKAUYE, in her
administrative capacity as chair of the
Judicial Council of California and Assigned
Judges Program of the Judicial Council;
PATRICIA M. LUCAS, Presiding Judge; in
her capacity as presiding judge as described
in CCP 391.7,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Mari-Lynne Earls appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her 42 U.S.C. § 1983 action alleging constitutional claims related to

California’s Vexatious Litigant Statute, Cal. Civ. Proc. Code §§ 391-391.8. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Earls’s claims regarding past or future

enforcement of the prefiling order, and her inclusion on the Judicial Council’s

vexatious litigant list, because such claims constitute a forbidden “de facto appeal”

of prior state court judgments or are “inextricably intertwined” with those

judgments. See Noel, 341 F.3d at 1163-65 (discussing proper application of the

Rooker-Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because the

relief sought “would require the district court to determine that the state court’s

decision was wrong and thus void”). To the extent Earls sought prospective relief

from a future denial of an application to file new litigation unrelated to the prior

state court judgments, such a claim is not ripe. See Texas v. United States, 523

U.S. 296, 300 (1998) (“A claim is not ripe for adjudication if it rests upon

contingent future events that may not occur as anticipated, or indeed may not occur

at all.” (citations and internal quotation marks omitted)).


                                           2                                    18-15414
      Dismissal of Earls’s first amended complaint without leave to amend was

not an abuse of discretion because amendment would have been futile. See

Chappel v. Lab. Corp., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard

of review and explaining that dismissal without leave to amend is proper when

amendment would be futile).

      AFFIRMED.




                                        3                                   18-15414